DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claim 1-56 are pending in the application.  
Priority
This application claims priority benefit of U.S. Provisional Application No. 63/011,089 filed on 
 April 16, 2020, and U.S. Provisional Application No. 63/146,899 filed on February 8, 2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a cancer associated with inhibition of KRAS comprising G12C, G12D or G12V activating mutations, does not reasonably provide enablement for treatment of all forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are several factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor and the existence of working examples, and 7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
1) The breadth of the claims: instant claim 52 is drawn broadly to methods of treatment of any type of cancer comprising administering a compound of a formula selected from among the structurally-related alternatives of claim 1 (Formula (I)), or treatment of a more limited, but still large, range of cancers (claims 53-55). 
2) The nature of the invention: The invention comprises methods of pharmacologically treating cancer in general with any member of a set of recited compounds containing a pharmacocore of Formula (I) designed to act as inhibitors of certain mutant KRAS GTPase enzyme forms. In particular, the instantly-claimed methods rely on inhibitors designed as and demonstrated to be inhibitors of KRAS variants having a G12C, G12D or G12V mutation.  In addition, several of the instantly-claimed inhibitors appear to be designed as irreversible covalent inhibitors directed to modification of C12 of the G12C KRAS mutant (e.g., Example 77a).
3) The state of the art: Applicants note that RAS mutant cancers account for about 25% of human cancers (p. 1 lines 22-23).  Ostrem (Nature 2013 503:548-551) (throughout) describes inhibitors of KRAS specifically targeting the C12 position in G12C mutants of KRAS.  Notably, cell lines lacking the KRAS G12C mutation are demonstrated to be insensitive to the inhibitors (p. 551 col. 1 par. 1).  According to Bauer (Drug Discovery Today 2015 20(9):1061-1073), potential negatives of covalent therapeutic inhibitors include risk of idiosyncratic toxicity and/or immune-mediated drug hypersensitivity and/or drug-induced toxicity (e.g. hepatotoxicity, mutagenicity, or carcinogenicity) due the presence of the hyper-reactive warheads of inhibitors of this type (p. 1065 BOX 1).  
Inasmuch that many cancers do not comprise KRAS having any G12C, G12D or G12V mutation(s), the ordinary artisan at the time the instant application was effectively filed would have concluded that the disclosure does not satisfy the enablement requirement for general treatment of cancer using the recited compounds, but is only enabled for treatment of cancers comprising these mutations.  The potential downsides of use of covalent inhibitors as elaborated in Bauer only serve to reinforce this conclusion, where attempting treatment of cancers that do not contain a KRAS mutation would entail undue risks of hypersensitivity and/or toxicity without the expected advantages of target enzyme inhibition, where no useful inhibition is expected in the absence of a mutation at position 12 of non-mutant KRAS that is present in many cancers, and particularly in the case of inhibitors designed to irreversibly modify C12 of KRAS G12C, such as many of the instantly-claimed inhibitors.
4) The level of one of ordinary skill: The ordinary artisan is highly skilled.  
5) The level of predictability in the art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific  enablement  is necessary  in order to satisfy the statute. Here, the level of unpredictability in the art is very high, because there is no record or reasonable expectation of universal cancer treatment, or even treatment of the full scope of cancers recited in claims 53-55 (e.g., hematological cancers, sarcomas, pancreatic, thyroid cancers, etc.) using these compounds.
6) The amount of direction provided by the inventor and the existence of working examples:].  Applicants demonstrate in vitro that many of the inventive compounds can bind to the expected site in G12C, G12D and G12V KRAS (Example A, Table 1). Applicants offer prophetic descriptions of additional assays designed to demonstrate pre-clinical efficacy of the compounds.  Applicants do not demonstrate treatment of any other cancer cell types, in particular cancer cell types comprising wild-type KRAS, or results of any relevant model animal or human cancer xenograft studies. As such, the instant specification does not have sufficient working examples to reasonably show that Applicants’ compounds can be used to generally treat all cancers, or to treat the sub-set of cancers recited in claims 53-55.
7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The scope of cancers envisioned for treatment is very broad, and it is clear that all cancers, particularly cancers that do not comprise or are not activated by KRAS mutations, cannot be predictably treated using the genus of drugs recited in claim 1.
 Taking the above factors into consideration, including the guidance provided and state of the art, it would require an undue amount of experimentation to treat cancer generally (claim 52), or even to treat the more limited set of cancers recited in claims 53-55, based on the current disclosure.
Genentech Inc. vs Nova Nordisk 42 USPQ 2d 1001: “A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without  undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here.  Thus, undue experimentation would be required to practice Applicants' invention.
Allowable Subject Matter
Claims 1-51 and 56 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625